UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7907


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BRIAN BACON, a/k/a Brian Hillard,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:95-cr-00028-jct-1)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Bacon, Appellant Pro Se.     Ray Burton Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia;
Anthony Paul Giorno, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian    Bacon      appeals       the     district     court’s        orders

denying     relief     on   his    motion       filed    pursuant     to     18    U.S.C.

§ 3582(c)(2)      (2006),      and   denying       reconsideration.            We       have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court.                             United

States v. Bacon, No. 7:95-cr-00028-jct-1 (W.D. Va. Apr. 9, 2008;

Aug. 19, 2008); see United States v. Lindsey, 556 F.3d 238, 243-

45 (4th Cir. 2009); United States v. Dunphy, 551 F.3d 247, 251

(4th Cir. 2009).            We dispense with oral argument because the

facts   and    legal    contentions     are      adequately        presented       in    the

materials     before    the    court   and       argument    would     not        aid   the

decisional process.

                                                                                  AFFIRMED




                                            2